Case 3:21-cr-00031-BJB Document 5 Filed 12/04/20 Page 1 of 6 PageID #: 19
                                                                   FILED
                                                            VANESSA L ARMSTRONG, CLERK

                                                                  Dec 04 2020

                                                             U.S. DISTRICT COURT
                                                          WESTERN DISTRICT OF KENTUCKY
Case 3:21-cr-00031-BJB Document 5 Filed 12/04/20 Page 2 of 6 PageID #: 20




December 4, 2020
Case 3:21-cr-00031-BJB Document 5 Filed 12/04/20 Page 3 of 6 PageID #: 21
Case 3:21-cr-00031-BJB Document 5 Filed 12/04/20 Page 4 of 6 PageID #: 22
Case 3:21-cr-00031-BJB Document 5 Filed 12/04/20 Page 5 of 6 PageID #: 23
Case 3:21-cr-00031-BJB Document 5 Filed 12/04/20 Page 6 of 6 PageID #: 24




December 4, 2020
